DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence(s) submitted on 05/12/2022. In the paper of 05/12/2020 filed after the mailing of the Final Office action, Applicant amended claim 2 and canceled claims 6, 25 and 28. 

Status of the Claims
Claims 1-4, 7-8, 10-19, 23-24, 26-27 and 29 are under examination. 

Response to Arguments
Withdrawn and/or Moot rejection(s)
The rejection of claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot based on the cancellation of claim 25.
The rejection of claims 6, 25 and 28 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2013/0130919, pub. 05/23/2013: previously cited) in view of Hindson et al. (2011, Analytical chemistry, 83(22), pp.8604-8610: previously cited), Kumaresan et al. (2008, Analytical chemistry 80(10):3522-9: previously cited), Gong et al. (June 2006, Ewod Digital Microfluidics, Solid-State Sensor, Actuator and Microsystem Workshop: previously cited), Pekin et al. (2011, Lab Chip 11:2156–2166: previously cited) and Strey et al. (US2011/0059556: previously cited) is moot based on the cancellation of claims 6 and 25.

Maintained rejection(s)
The rejection of claims 1-4, 7-8, 10-17, 23-24, 26-27 and 29 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2013/0130919, pub. 05/23/2013: previously cited) in view of Hindson et al. (2011, Analytical chemistry, 83(22), pp.8604-8610: previously cited), Kumaresan et al. (2008, Analytical chemistry 80(10):3522-9: previously cited), Gong et al. (June 2006, Ewod Digital Microfluidics, Solid-State Sensor, Actuator and Microsystem Workshop: previously cited), Pekin et al. (2011, Lab Chip 11:2156–2166: previously cited) and Strey et al. (US2011/0059556: previously cited) is maintained  because Applicant’s argument was not found to be persuasive.

Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive as follows. 
Applicant’s argues (see Remarks of 05/12/2022, see pg 6, 2nd para, 4th para and 5th para) that Chen et al. do not teach encapsulating a solution containing both a plurality of nucleic acid template molecules obtained from a biological sample and a plurality of Multiple Displacement Amplification (MDA) reagents and a plurality of MDA primers. Chen et al. states that the primers are encapsulated in separate droplets and then the DNA template droplets are merged with the primer droplets as shown in Fig. 1.

Applicant argues that applying the teachings of Hindson et al. of encapsulating a single mastermix comprising a plurality of nucleic acid template molecules obtained from a biological sample, Amplification (MDA) reagents and a plurality of MDA primers would have destroyed the intended purpose of  Chen (Remarks, pg 6, 4th para). This argument is not persuasive since Chen et al. and Hindson et al. share a same intended purpose of both Chen et al. and Hindson et al. of generating amplification products within a plurality of droplets. Claims 1 and 29 are prima facie obvious over the prior art of teachings of Chen et al., Hindson et al., Kumaresan et al., and many others of the cited references since Chen et al. teach that the prior art already contemplated performing MDA amplification within encapsulated droplets while Hindson et al., Kumaresan et al., and many others already teach it a matter of routine practice to encapsulate all reagents or amplification as well as zero or one nucleic acid template into each same individual droplet, prior to performing amplification within the droplet(s). The intended goal of both Chen et al. and Hindson et al. and others are known and predictable.

Applicant argues that Chen et al. provides barcoded primers intended to label each nucleic acid droplet with a single barcode (Remarks, pg 7, 1st para below Fig. 1). Applicant argues that if Chen et al. were modified according to Hindson et al., the solution would contain a plurality of barcoded primers essentially destroying Chen et al.’s ability to selectively barcode each nucleic acid template molecules. These arguments are not persuasive to the Examiner because Applicant’s claims only requires encapsulation into droplets of a single solution that comprising a plurality of primers. 
The instant encapsulation neither precludes generating individual droplets that comprise a plurality of identical primers nor generating droplets that comprise a plurality of different primers nor isolating each different primer of the plurality of different primers so that each individual droplet generated comprises only identical primers. 
	Both Chen et al. and Hindson et al. teach generated droplets, wherein each individual droplet comprises a plurality of primers meeting the instant limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-8, 10-19, 23- 24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2013/0130919, pub. 05/23/2013: previously cited) in view of Hindson et al. (2011, Analytical chemistry, 83(22), pp.8604-8610: previously cited), Kumaresan et al. (2008, Analytical chemistry 80(10):3522-9: previously cited), Gong et al. (June 2006, Ewod Digital Microfluidics, Solid-State Sensor, Actuator and Microsystem Workshop: previously cited), Pekin et al. (2011, Lab Chip 11:2156–2166: previously cited) and Strey et al. (US2011/0059556: previously cited).

Chen et al. (claims 1-4, 7-8, 10-17, 23, 29)
Regarding claim 1, Chen et al. teach a method of non-specifically amplifying a nucleic acid template molecule, the method comprising:
encapsulating in a plurality of microdroplets a plurality of nucleic acid template molecules obtained from a biological sample, wherein the internal volume of each microdroplet is of an approximately equal volume/ uniform droplet volume (para [0034], para [0049], para [0069]-[0074]);
introducing Multiple Displacement Amplification (MDA) reagents and a plurality of MDA primers into each of the plurality of microdroplets (para [0034], [0069]-[0074]); and
incubating the plurality of microdroplets under conditions effective for the production of MDA amplification products, wherein the incubating is effective to produce MDA amplification products from the nucleic acid template molecules (para [0069]-[0074]).

Regarding claim 2, Chen et al. teach wherein the microdroplet, prior to the introducing and incubating steps, include only one nucleic acid template molecule (para [0013], para [0069]).
Regarding claim 3, Chen et al. teach wherein the MDA reagents comprise a phi29 DNA polymerase (para [0050], para [0069]).
Regarding claim 4, Chen et al. teach wherein the microdroplet has an internal volume of from about 0.001 picoliters to about 1000 picoliters (para [0069]).
Regarding claim 7, Chen et al. teach wherein the nucleic acid template molecule, MDA reagents, and MDA primers are loaded into a droplet dispenser to form the microdroplet ([0069]-[0071]).
Regarding claim 8, Chen et al. teach wherein one or more steps are performed under microfluidic control (para [0013]).
Regarding claim 10, Chen et al. teach wherein the microdroplet is generated via microfluidic emulsion (para [0013], [0069]).
Regarding claim 11, Chen et al. teach wherein one or more nucleic acids of the biological sample are fragmented to provide the nucleic acid template molecule (para [0017]).
Regarding claim 12, Chen et al. teach wherein the fragmentation is via one of enzymatic fragmentation, heating, and sonication (para [0039]).
Regarding claim 13, Chen et al. teach wherein one or more cells of the biological sample are lysed to provide the nucleic acid template molecule (para [0039]).
Regarding claim 14, Chen et al. teach further comprising determining the sequence of the MDA amplification products via next-generating sequencing (NGS) (para [0013], [0043], [0057]).
Regarding claim 15, Chen et al. teach wherein the MDA amplification products comprise a single MDA amplification product (para [0011]: clonal amplification).
Regarding claim 16, Chen et al. teach wherein the MDA amplification products comprise a plurality of different MDA amplification products (para [0016]-[0017], [0021]: random hexamer primers are extended).
Regarding claim 17, Chen et al. teach wherein the biological sample comprises one or more cells (para [0039]: inherent as the single DNA provided for a MDA amplification must necessarily have been extracted from one or more cells).
Regarding claim 23, Chen et al. teach wherein the number of microdroplets corresponds to the number of nucleic acid template molecules (para [0069] since a single DNA per droplet is provided).
Regarding claims 1 and 29, Chen et al. teach that method for producing droplets of uniform volume at a regularly frequency are known (para [0049]) but is silent on whether or not the droplets for MDA amplification have approximately the same volume/uniform droplet volume.

Omitted from Chen et al. (claims 1, 18, 23-24, 26-27, 29)	
Regarding claim 1, Chen et al. do NOT teach creating a solution comprising a plurality of nucleic acid template molecules obtained from a biological sample and a plurality of Multiple Displacement Amplification (MDA) reagents and a plurality of MDA primers and encapsulating the solution to generate droplets.
Further regarding claim 1, Chen et al. did not indicate that the internal volume of each microdroplet is of an approximately equal volume.
Regarding claims 1 and 29, Chen et al. do NOT teach encapsulating and introducing occur in a single step.
Regarding claim 29, Chen et al. do NOT teach creating a solution comprising the population of fragmented nucleic acids and Multiple Displacement Amplification (MDA) reagents and a plurality of MDA primers and encapsulating the solution to generate droplets.
Further regarding claim 29, Chen et al. teach each of the process steps of claim 29 as indicated for claims 1 and 12 above, but did not further teach performing copy-number variation (CNV) analysis on a population of nucleic acids isolated and did not indicate the internal volume of each microdroplet is of an approximately equal volume.
Further regarding claim 29, Chen et al. do NOT teach perform a copy number variation analysis of sequence reads from amplified products.

Regarding claim 18, Chen et al. do NOT teach one or more cells of biological sample comprises one or more circulating tumor cells (CTC). 
Regarding claim 24, Chen et al. do NOT teach wherein the number of nucleic acid template molecules to be amplified is varied by controlling the number of microdroplets generated.
Regarding claim 25, Chen et al. do NOT teach wherein the size of each microdroplet is varied in order to obtain a predetermined amount of MDA amplification product derived from the nucleic acid template molecule included in each microdroplet.
Regarding claim 26, Chen et al. do NOT teach wherein not more than 10 fg of the nucleic acid template molecule in encapsulated in the microdroplet
Regarding claim 27, Chen et al. do NOT teach wherein not more than 5 fg of the nucleic acid template molecule in encapsulated in the microdroplet.

Hindson et al. (claims 1, 19, 26-27, 29)
Regarding claims 1 and 29, Hindson et al. teach it a matter of routine practice to create a master mix of amplification reagent (pg 8605, left col., section entitled “Results and Discussion”) prior to encapsulating the solution, whereby the encapsulation generates droplet comprising the amplification master mix.
Regarding claims 1 and 29, Hindson et al. teach wherein the encapsulating and introducing occur in a single step (a focus-flow junction is utilized to generate droplet: see pg 8605, left col, section entitled Results and Discussion).
Further regarding claim 29, Hindson et al. teach determining copy number variation of populations of nucleic acids amplified within droplets (pg 8606, Figs. 2a-2c).
Regarding claim 19, Hindson et al. teach step of introducing a detection component into each microdroplet, wherein detection of the detection component indicates the presence of one more  amplification products (pg 8605, left col, section entitled Results and Discussion, wherein Taqman probes are present in generated microdroplets and pg 8607, Fig. 3 which show probe-based detection of various rare mutants).
Regarding claims 26-27, Hindson et al. teach encapsulated template in an amount no more than 5 fg or 10 fg (pg 8606, left col, 1st para below Fig. 2: wherein 3.3 fg /20 µl droplet is disclosed).

Kumaresan et al. and Gong et al. (claims 1, 29)	
Regarding claims 1 and 29, Kumaresan et al. teach a method of making and using droplets of  uniform droplet volume (pg 3523, right col, para below Fig. 1 legend: wherein droplets of uniform volume between 2-5 nl).
Regarding claims 1 and 29, Gong et al. also teach it a matter of routine matter to control/tune droplet volume so as to obtain uniform droplet volume (abstract and pg 162, Fig. 10, topmost illustration).

Strey et al.(US2011/0059556) (claims 1,18, 24)
Regarding claim 1, Strey et al. teach providing same or different droplet size (para [0008]).
Regarding claims 18 and 24, Strey et al. (US2011/0059556) teach analysis of gene profile of circulating tumor cells encapsulated in droplet (para [0017], [0094]) and controlling the number of droplet (para [0066]).

Pekin et al. (claims 1, 24, 29)
Regarding claims 1 and 29, Pekin et al. teach wherein the encapsulating and introducing occur in a single step (pg 2158, Fig. 1a and pg 2164, left col, 1st para, focus-flow mentioned).
Regarding claim 24, Pekin et al. teach wherein the number of nucleic acid template molecules to be amplified is varied by controlling the number of microdroplets generated (see Pekin et al., pg 2159, Table 1 and pg 2160, left col, 1st para who teach use of varied number of microdroplets and varied amounts of templates per the microdroplets).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen et al. by applying the teachings of Hindson et al., of combining reagents together to form an amplification mastermix solution, prior to encapsulating the mix for the benefit of standardizing the initial stock solution in which droplets would be formed from.
It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Gong et al. and/or Kumaresan et al. so as to form uniformly sized microdroplets to use in the microdroplet-based multiple displacement amplification method of Chen et al. as Gong et al. and/or Kumaresan et al. teach the routine use of droplet having approximately the same volume for recovery of quantitative amounts of amplified products.
The ordinary skilled artisan would have been readily apprised of forming of solution for MDA amplification that comprises nucleic acid template, MDA mixture comprising polymerase and MDA primers (para [0069]) as these would be needed for droplet based amplification. 
The ordinary skilled artisan would have been motivated to use focus flow injection for encapsulating and introducing MDA reagents into droplets in a single step as focus-flow was already routinely utilized by Hindson et al. and Pekin et al. to provide a solution to be encapsulated as droplets that contain amplification reagents.
The ordinary skilled artisan would have been further motivated to provide the MDA droplets as droplets having uniform volume in view of Gong et al. and/or Kumaresan et al. teach the routine use of droplet having approximately the same volume for recovery of quantitative amounts of amplified products.
The ordinary skilled artisan would have also been motivated to select picoliter droplet volume as taught by Kumaresan et al. for a high throughput nucleic acid analysis that promotes low reagent costs and provide cells or nucleic acids from circulating tumor cells for invasive analysis of biomarkers using the modified MDA method of Chen et al. according to Gong et al., and/or Kumaresan et al.
The ordinary skilled artisan would have been further motivated to tune droplet size to acquire a predetermined amount of MDA amplification products or to provide number of microdroplets that correlates with the number of templates to be amplified.
The ordinary skilled artisan would have been further motivated to analyzed the amplified products and/or sequence reads as established by the modified method of Chen et al. according to Gong et al., and/or Kumaresan et al. so as to determine whether a copy number variation/abnormality is present or absence in the sample interrogated.
One of ordinary skill in the art would have had a reasonable expectation of success at combining all of teachings of the cited prior art references as the combinations would have yielded the same predictable results in a manner as indicated by the teachings.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-4, 7-8, 10-19, 23-24, 26-27 and 29 are prima facie obvious.

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637   

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 29, 2022